Case: 14-1330   Document: 14     Page: 1   Filed: 06/18/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

             ABRAXIS BIOSCIENCE, LLC,
                 Plaintiff-Appellant,

                            v.

 MICHELLE K. LEE, DEPUTY UNDER SECRETARY
 OF COMMERCE FOR INTELLECTUAL PROPERTY
   AND DEPUTY DIRECTOR, U.S. PATENT AND
           TRADEMARK OFFICE,
               Defendant-Appellee.
             ______________________

                       2014-1330
                 ______________________

     Appeal from the United States District Court for the
 District of Columbia in No. 1:11-cv-00730-BAH, Judge
 Beryl A. Howell.
                  ______________________

                     ON MOTION
                 ______________________

    Before PROST, Chief Judge, WALLACH and TARANTO,
                     Circuit Judges.
 PROST, Chief Judge.
                       ORDER
Case: 14-1330         Document: 14   Page: 2      Filed: 06/18/2014



 2                           ABRAXIS BIOSCIENCE, LLC   v. LEE



     The parties jointly move to remand to the district
 court in light of Novartis AG v. Lee, 740 F.3d 593 (Fed.
 Cir. 2014).
     Based on Novartis, the parties agree that the patent
 term adjustment at issue in this appeal should be 323
 days. Thus, the parties seek a remand with instructions
 for the district court to vacate the portion of its judgment
 denying the patent term adjustment and further instruc-
 tions to remand to the U.S. Patent and Trademark Office
 for the purpose of recalculating the patent term adjust-
 ment.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The case is remanded for
 further proceedings consistent with this order.
       (2) Each party shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s30
 ISSUED AS A MANDATE: June 18, 2014